DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The amendment filed April 29, 2021, has been entered.  Claims 18-30 and 32-37 are currently pending in the application.  Claim 31 has been cancelled.  All previous rejections of claim 31 have been withdrawn in view of the cancellation of claim 31.  The previous 112(b) rejection of claims 34 and 35 have been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-28 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Serpelloni (US 6,767,576; cited on IDS dated December 29, 2016) in view of Graff et al. (US 5,879,728) with evidence provided by Dictionary of Flavors (De Rovira, Dolf, Sr. “Maltodextrin” Dictionary of Flavors, John Wiley & Sons, Incorporated, 2017. ProQuest Ebook Central, https://ebookcentral.proquest.com/lib/uspto-ebooks/detail.action?docID=4825793; Downloaded May 29, 2019).
Regarding claims 18, 25, 27 and 28, Serpelloni teaches a chewing paste that is an aerated confectionery that comprises branched maltodextrins (i.e., soluble plant fiber) (col. 2 lines 35-43; col. 4 lines 38-41).  The confectionery product is taught to comprise fat at between 1 to 10% by weight (col. 4 line 8-12), which overlaps the claimed range, thereby rendering the fat content obvious.  The chewing paste of Serpelloni does not contain elastomers, and therefore is considered to dissolve totally in the mouth and not leave any inconsumable residue.
Serpelloni is silent as to the chewing paste comprising a non-fibrous maltodextrin.
Graff et al. teach a low-fat, aerated confectionery product (col. 2 lines 61-65).  Carbohydrates taught for inclusion in the product include isomalt, erythritol, mannitol, lactitol, maltitol and maltodextrins (col. 4 line 66-col. 5 line 10).
Therefore, where Serpelloni teaches sweeteners in their aerated confectionery product including isomalt, erythritol, mannitol, lactitol and maltitol (col. 3 lines 9-14), and where Graff et al. teach maltodextrin as interchangeable with these sweeteners (col. 4 line 66-col. 5 line 10), it would have been obvious to have included maltodextrin in the aerated confectionery product of Serpelloni where the sweeteners taught by Serpelloni and the claimed maltodextrin are taught in the art to be used interchangeably.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of an aerated confectionery product.
Regarding claim 19, Serpelloni teaches the confectionery product that is a chewing paste, and the chewing paste comprises a polyol at preferably at most 10% by weight of the sweetening mass (col. 3 lines 9-14).  The maltodextrin of Graff et al. is considered to be an obvious substitute for the polyols of Serpelloni as set forth above with regard to claim 18.  Therefore, it would have been obvious to have provided the chewing paste comprising an amount of maltodextrin as claimed as the claimed amounts are consistent with the amount reported in the prior art.  Further, given that all of the prior art and the instant invention are providing aerated confectionery products, the claimed amounts are not considered to represent an unobvious contribution over the prior art.
Regarding claim 20, Serpelloni teaches the chewing paste comprises the branched maltodextrins (i.e., plant fiber) at 0.5 to 75 % of the sweetening mass of the confectionery (col. 2 lines 44-46), with the sweetening mass in turn comprising 75% to 88% by weight of the confectionery product (col. 3 lines 40-42), to provide an amount of branched maltodextrin (i.e., plant fiber) in the confectionery ranging from 0.3% to 66%, overlapping and thereby rendering obvious the claimed range.
Regarding claim 21, Serpelloni teaches that the gelatin in the confectionery product can be replaced with the branched maltodextrins (i.e. plant fiber) (col. 4 lines 53-55).  Therefore, it would have been obvious to have provided a confectionery product that was free of gelatin where one wished, for example. To provide a confectionery product free of animal byproducts.
Regarding claim 22, the confectionery product of Serpelloni is sugar-free (Title; Abstract).
Regarding claims 23 and 24, Graff et al. do not teach the DE of the maltodextrin for inclusion in their composition.  However, where maltodextrins, generally, are known to have a DE less than 20 as evidenced by Dictionary of Flavors, which encompasses the ranges of claims 23 and 24, it would have been obvious to have selected a maltodextrin having a DE as claimed through no more than routine experimentation in the absence of a convincing showing that maltodextrins having the claimed DE provide an unexpected result.
Regarding claim 26, where Serpelloni meets claim 25 by teaching a soluble plant fiber, and where it is not required that the composition comprise an insoluble plant fiber, claim 26 is also considered to be met.
Regarding claim 34 and 35, where Serpelloni teaches the confectionery product that is a chewing paste, and the chewing paste comprises a polyol at preferably at most 10% by weight of the sweetening mass (col. 3 lines 9-14), and where the maltodextrin of Graff et al. is taught as a substitute for the polyols of Serpelloni as set forth above with regard to claim 19, it would have been obvious to have provided the chewing paste comprising an amount of maltodextrin as claimed as the claimed amounts are consistent with the amount reported in the prior art.  Further, given that all of the prior art and the instant invention are providing aerated confectionery products, the claimed amounts are not considered to represent an unobvious contribution over the prior art.
Regarding claims 36 and 37, Serpelloni teaches a chewing paste comprising an amount of a plant fiber (i.e., branched maltodextrins) encompassing the claimed ranges as set forth above with regard to claim 20, thereby rendering the claimed ranges obvious.  Further, given that Serpelloni teaches confectionery products including “chewing pastes” as claimed, the claimed amounts of plant fiber are not considered to represent an unobvious contribution over the prior art.

Claims 29, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Graff et al. (US 5,879,728) in view of Serpelloni (US 6,767,576; cited on IDS dated December 29, 2016).
Regarding claim 29, Graff et al. teach a chewing gum composition containing a gum base and an aerated confectionery portion.  The aerated confectionery portion (i.e., chewing paste) comprises maltodextrins, and has a fat content of less than 7% by weight, overlapping the claimed range (col. 2 lines 43-55; col. 5 lines 1-7).  Graff et al. 
Serpelloni teaches a chewing paste that is an aerated confectionery that comprises branched maltodextrins (i.e., soluble plant fiber) (col. 2 lines 35-43; col. 4 lines 38-41).  The confectionery product is taught to comprise fat at between 1 to 10% by weight (col. 4 line 8-12), which overlaps the claimed range, thereby rendering the fat content obvious.
Therefore, where Serpelloni teaches sweeteners in their aerated confectionery product including isomalt, erythritol, mannitol, lactitol and maltitol (col. 3 lines 9-14), and where Graff et al. teach maltodextrin as interchangeable with these sweeteners (col. 4 line 66-col. 5 line 10), it would have been obvious to have included branched maltodextrins in the aerated confectionery product of Graff et al. where the sweeteners taught by Serpelloni and the claimed maltodextrin are taught in the art to be used interchangeably and where branched maltodextrins are taught to be used in aerated confectionery products.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of an aerated confectionery product.
Regarding claim 30, Graff et al. teach the chewing gum composition may include  other sweeteners “in whole”, including polyols and other sweeteners that would provide a “sugar-free” composition (col. 4 line 66-col. 5 line 10).  The chewing gum composition is also taught to comprise polyols and other sweeteners that would provide a “sugar free” composition (col. 10 line 65-col. 11 line 7).  Therefore, it would have been obvious 
Regarding claim 32, Graff et al. teach that the chewing gum composition comprises 30 to 70% of the outer shell (col 3 lines 58-61).  This range overlaps and thereby render obvious the claimed range of “chewing paste.”  Examples 1-2 teach the combination of the candy portion and the chewing gum portion at 50/50 by weight (col. 14 lines 61-67).  Where the gum base is taught to be included in the gum portion at 38% by weight (e.g., Example D), this provides the final composition with 19% by weight gum base, falling within the claimed range.
Graff et al. teach the flavor at about 0.1 to 5.0% by weight of the nougat candy portion (col. 6 lines 53-60) and 0.02 to about 5.0% by weight of the chewing gum composition (col. 12 lines 33-44).  Both of these amounts fall within the claimed range.  Therefore, it would have been obvious to have included a flavoring in the confectionery composition in an amount as claimed as these amounts are consistent with those in the prior art.  Further, as Graff et al. note that the amount of flavoring employed is generally a matter of preference and variation is within the capabilities of those skilled in the art (col. 12 lines 33-44), the claimed amounts are not considered to represent an unobvious contribution over the prior art. 

Claims 29, 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Boghani et al. (US 2008/0199564) in view of Serpelloni (US 6,767,576; cited on IDS dated December 29, 2016) and Graff et al. (US 5,879,728).
Regarding claim 29, Boghani et al. teaches a chewing gum composition comprising a gum base and a confectionery portion [0049], where the confectionery portion is a cooked saccharide portion, including a number of different confectionery types [0246].  However, Boghani et al. are silent as to the confectionery portion being a “chewing paste” as claimed.
Serpelloni teaches a chewing paste that is an aerated confectionery that comprises branched maltodextrins (i.e., soluble plant fiber) (col. 2 lines 35-43; col. 4 lines 38-41).  The confectionery product is taught to comprise fat at between 1 to 10% by weight (col. 4 line 8-12), which overlaps the claimed range, thereby rendering the fat content obvious.  The confectionery products of Serpelloni are “cooked”, and are therefore considered to be cooked saccharide compositions (e.g., Examples 1-3).
Serpelloni is silent as to the chewing paste comprising a non-fibrous maltodextrin.
Graff et al. teach a low-fat, aerated confectionery product (col. 2 lines 61-65).  Carbohydrates taught for inclusion in the product include isomalt, erythritol, mannitol, lactitol, maltitol and maltodextrins (col. 4 line 66-col. 5 line 10).
Therefore, where Serpelloni teaches sweeteners in their aerated confectionery product including isomalt, erythritol, mannitol, lactitol and maltitol (col. 3 lines 9-14), and where Graff et al. teach maltodextrin as interchangeable with these sweeteners (col. 4 line 66-col. 5 line 10), it would have been obvious to have included maltodextrin in the aerated confectionery product of Serpelloni where the sweeteners taught by Serpelloni et al. and the claimed maltodextrin are taught in the art to be used interchangeably.  
Further, where the combination of Serpelloni and Graff et al. provides an aerated confectionery product comprising maltodextrin and a plant fiber as claimed, it would have been obvious to have utilized this confectionery product as the “cooked saccharide” portion in the chewing gum of Boghani et al. with the reasonable expectation that a suitable chewing gum product would have been provided.  This would have required no more than routine experimentation, and would have been expected to provide a chewing gum comprising a cooked saccharide portion as taught by Boghani et al.
Regarding claim 30, the chewing gum composition of Boghani et al. is taught to be sugar free [0274], and the confectionery composition of Serpelloni is taught to be sugar free (col. 2 lines 35-37).  Therefore, it would have been obvious to provide the combination as a sugar free chewing gum composition.
Regarding claim 32, Boghani et al. teach that the composition comprises from 30% to about 70% by weight of the elastomeric portion [0250], which means that the balance of the composition is the cooked saccharide portion (i.e., chewing paste).  Of the elastomeric portion, the gum base is taught to comprise about 35% to 65% by weight [0251], providing a final gum base content ranging from about 10% to 45% by weight, overlapping and thereby rendering obvious the claimed ranges.
Further, where Boghani et al. teach that the ratio of the components can be varied in order to vary the texture of the resultant product, the claimed amounts are not considered to represent an unobvious contribution over the prior art [0051].  One of 
Regarding the amount of flavor, Boghani et al. teach a number of different flavors for inclusion in their composition in amounts encompassing the claimed range (e.g., Table 2 p. 16).  Therefore, the claimed amount of flavor would have been obvious to one of ordinary skill as it is consistent with amounts of flavoring reported in the prior art.  Further, one of ordinary skill would have been able to having adjusted the amount of flavoring through no more than routine experimentation to provide the predictable result of a flavored confectionery product.
Regarding claim 33, Boghani et al. teach a process of manufacturing the chewing gum comprising mixing the chewing paste (i.e., cooked saccharide) with the gum base, rolling or extruding the mixture (i.e., forming), and recovering the chewing gums (e.g., Fig. 2; [440-441]).  Therefore, given that Boghani et al. teach a number of different cooked saccharides as suitable for inclusion in the chewing gum composition [0246], as set forth above with regard to claims 29, 30 and 32, it would have been obvious to have utilized the “chewing paste” of the combination of Serpelloni and Graff et al. in the chewing gum of Boghani et al. with the reasonable expectation that a suitable chewing gum product would be obtained.

Response to Arguments

Applicant's arguments filed April 29, 2021, have been considered, but they are not persuasive.
Applicant argues that Serpelloni does not teach or suggest a fat content of less than 3%, while at the same time admitting that Serpelloni teaches a fat content of 1 to 10% (Remarks, p. 7).
As noted in the rejection above, the fat content of Serpelloni overlaps the claimed fat content, thereby rendering the claimed fat content obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP § 2144.05 (I).  While the instant specification may teach that “conventional chewing pastes” contain between 4 and 8% fat, this does not render the claimed fat content unobvious given that the applied prior art teaches an overlapping range of fat content.
Applicant goes on to state that as the examples of chewing pastes of Serpelloni comprise a higher amount of fat than claimed, it would have been non-obvious to have produced a chewing paste having a fat content of less than 3% as claimed (Remarks, p. 8).
This argument is not persuasive.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  MPEP § 2123 (II).  Therefore, given that Serpelloni teach a range for fat content overlapping the claimed 
Applicant argues that there would have been no reasonable expectation of success in including the non-fibrous maltodextrin of Graff in the composition of Serpelloni as the composition of Graff comprises additional sugars in combination with the maltodextrin, while the composition of Serpelloni is sugar free (Remarks, pp. 8-9).
This argument is not persuasive.  As stated in the rejection, Graff teaches maltodextrin as interchangeable with the same polyols as taught by Serpelloni.  Therefore, to have included an amount of maltodextrins in combination with the polyols of Serpelloni is considered to be obvious over the combination of the prior art.  The examiner notes that independent claim 18 requires no minimum amount of maltodextrins, and the most maltodextrins required by any claim is a minimum of 3% by weight.  Therefore, one of ordinary skill would have had the reasonable expectation that the inclusion of an amount of maltodextrins as claimed in the invention of Serpelloni would have continued to provide a suitable aerated confectionery product.
Applicant presents no specific arguments with regard to the rejections including Boghani (Remarks, p. 9).  Therefore, these rejections are maintained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791